As Filed with the Securities and Exchange Commission on April 29 , 20 10 File No.33-43058/811-06227 SECURITIES AND EXCHANGE COMMISSION Washington, DC FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 o Pre-Effective Amendment No. o Post-Effective Amendment No. 22 þ and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 o Amendment No. 9 þ (Check appropriate box or boxes.) MERRILL LYNCH LIFE VARIABLE LIFE SEPARATE ACCOUNT II (Exact name of registrant) MERRILL LYNCH LIFE INSURANCE COMPANY (Name of depositor) 4333 Edgewood Road, NE Cedar Rapids, IA 52499-0001 (Address of depositor’s principal executive offices) Depositor’s Telephone Number, including Area Code: (800)346-3677 Arthur D. Woods 570 Carillon Parkway St. Petersburg, FL 33716 (Name and address of agent for service) Copy to: Mary Jane Wilson-Bilek Sutherland
